DETAILED ACTION
Applicant's response to the Office Final Action filed on 12/13/2021 is acknowledged.
Applicant cancelled claims 21-26.

Allowable Subject Matter
Claims 1-4, 6-10, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Pacala et al. (US 2018/0329035), discloses a plurality of first microlenses 214 (Fig. 2, paragraph 0063) but fails to disclose a plurality of second microlens, wherein each second microlens is formed from a material having a second index of refraction that is different from the first index of refraction. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device comprising: each first microlens is formed from a material having a first index of refraction and wherein each second microlens is formed from a material having a second index of refraction that is different from the first index of refraction in combination with other elements of the claim 1. 
In addition, a closest prior art, Pacala et al. (US 2018/0329035), discloses a single-photon avalanche diode pixel 216 (Fig. 2, paragraph 0063); and microlens 214 (Fig. 2, paragraph 0063) over the single-photon avalanche diode pixel 216 (Fig. 2) but fails to disclose the toroidal microlens is a square toroidal microlens. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device comprising: the toroidal microlens is a square toroidal microlens in combination with other elements of the claim 18. 

4. 	A closest prior art, Pacala et al. (US 2018/0329035), discloses a semiconductor device comprising: a plurality of single-photon avalanche diode pixels 216 (Fig. 2, paragraph 0063); and a plurality of first microlenses 214 (Fig. 2, paragraph 0063), wherein at least one of the 
In addition, a closest prior art, Pacala et al. (US 2018/0329035), discloses a semiconductor device comprising: a single-photon avalanche diode pixel 216 (Fig. 2, paragraph 0063); and microlens 214 (Fig. 2, paragraph 0063) over the single-photon avalanche diode pixel 216 (Fig. 2) but fails to teach microlens are a toroidal microlens, wherein the toroidal microlens has a central opening and wherein the toroidal microlens is a square toroidal microlens and a fill-in microlens that fills the central opening of the toroidal microlens as the context of claim 18. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 19-20 depend on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813